Citation Nr: 0009251	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a back disability

2. Entitlement to service connection for a hip disability.

3.   Entitlement to service connection for an eye disability.

4.   Entitlement to service connection for shin splints of 
the right leg.

5.   Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 until August 
1994.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1995 from the Chicago, Illinois Regional 
Office (RO). 

This case was remanded by a decision of the Board dated in 
April 1997.  The case is once again before the signatory 
Member for resolution of the remaining issues on appeal.  
Service connection was granted for a dysthymic disorder, 
degenerative joint disease of both knees, shin splints of the 
left leg, numbness of the fingers and hands, and residuals of 
cold injury to both hands.  As such, the issues for 
consideration are as listed on the title page of this 
decision.

After a review of the evidence of record, the Board is of 
opinion that the issue of service connection for eye 
disability should be addressed in a REMAND following the 
ORDER portion of this decision.  


FINDING OF FACT

The appeal for service connection for a back disability, a 
hip disorder, shin splints of the right leg and a right ankle 
disorder is not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.  



CONCLUSION OF LAW

The claims for service connection for a back disability, a 
hip disorder, shin splints of the right leg and a right ankle 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she developed chronic disabilities 
of the low back, hip, right leg and right ankle for which 
service connection should now be granted by the Board. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1999)

The threshold question is whether the veteran has presented 
well-grounded claims for service connection a low back 
disability, a hip disorder, shin splints of the right leg and 
a right ankle disability.  In this regard, she has "the 
burden of submitting 

evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records reflect that the veteran obtained 
treatment over the course of her long period of service on 
numerous occasions for various orthopedic complaints, 
including those affecting the low back, right ankle, right 
leg and bilateral hip.  In October 1976, she was seen for a 
painful and swollen right ankle of two months duration which 
was diagnosed as ankle strain.  She had complaints of low 
back pain after passing out and falling while performing 
physical training in January 1980.  After an examination, a 
slight low back strain was diagnosed for which medication and 
heat were prescribed.  In February 1980, it was recorded that 
she had had shin splint symptoms for two months with 
tenderness of the bilateral tibia upon flexion of feet.  She 
was advised not to engage in any physical training for 14 
days, and aspirin and heat were prescribed.  In March 1980, 
an assessment of 

back muscle ache was recorded.  The appellant was treated 
again in September 1980 for shin splints of both legs.  She 
was seen with complaints of pain in the back and both sides 
of her hip which was diagnosed as a urinary tract infection 
in February 1982.  In May 1982, she was noted to have back 
pain for which an assessment of low back muscle pain was 
rendered.  The veteran was reported as having chronic low 
back pain for one month in May 1982 and it was noted that she 
engaged in heavy lifting at work.  An assessment of low back 
pain secondary to muscle spasm was recorded.  In July 1982, 
she was treated for what was determined to be mild shin 
splints.  In March 1983, low back complaints were noted to be 
of unknown etiology but were felt to be muscular in origin.  
Mid back pain in April 1985 was reported to be 
musculoskeletal in nature for which medication was 
prescribed.  

The veteran was treated in the infirmary over the course of 
1987 for a painful right hip of 30 days duration in January 
diagnosed as bursitis; back pain in March and June, with 
complaints in the latter month reportedly stemming from a 
road march two weeks before, and recurrent right hip symptoms 
in June and July of that year variously diagnosed as right 
hip sprain and bursitis.  She sought treatment in August 1987 
for bilateral lower leg pain radiating into the right hip 
which she indicated she had had for a year.  Tenderness of 
both tibia was elicited.  A subsequent entry in August noted 
pain in the right hip radiating into the ankles for which an 
assessment of overuse syndrome was recorded.  In December of 
that year, a bone scan was performed subsequent to complaints 
of pain in the lower legs; the results of which disclosed 
minimal stress changes involving the right patella, right 
ankle joint and the first metatarsophalangeal joint.  

The veteran sought treatment in the infirmary in June 1989 
with complaints of a three-day history of right ankle pain 
after stepping into a hole.  Examination disclosed tenderness 
to palpation.  An assessment of probable strained ankle was 
rendered.  She was afforded an over 40 periodic examination 
in June 1990 

whereupon she indicated that she had developed back pain 
which had remained symptomatic for a couple of weeks.  She 
was seen for pain in the left hip of two days' duration in 
January 1991 and related that she had been a car accident.  
Moderate tenderness of the area above the greater trochanter 
was noted.  Muscle strain was diagnosed for which moist heat 
was applied.  It appears that the appellant indicated that 
she was in another motor vehicle accident in December 1991 
resulting in tenderness of the right hip area.  Soft tissue 
contusions were diagnosed.  She was seen for left hip 
complaints in March 1993, and reported pain in various areas, 
including the shins and buttocks, after a three-mile run in 
June 1993.  

The veteran sought treatment in January 1994 for complaints 
of intermittent low back pain especially with heavy lifting, 
mopping, and sweeping.  A physical examination was performed 
which revealed painful flexion, extension and right rotation.  
The examination was otherwise unremarkable.  Upon examination 
in January 1994 for retirement from service, defects were 
noted to include chronic back pain for which an orthopedic 
consultation was ordered.  Upon the ensuing evaluation, it 
was reported that physical examination and an X-ray were 
normal.  The appellant also indicated upon retirement 
examination that she had pain in the leg, hip and ankle.  

The veteran was afforded VA compensation and pension 
examinations pursuant to the filing of claims for service 
connection in October 1994.  She indicated that she had had 
ankle strain some 10 years before, and said that it was 
unstable, twisted while walking and gave way.  No particular 
ankle was identified.  The veteran also related that she had 
had leg muscle strain, primarily anteriorly on her shin, 
which would occur after physical training, running for two 
mile and after excessive standing.  She said that such 
symptoms would resolve after an hour of sitting, and that 
they had been more or less the same since onset in 1977-78.  
It was noted that she also complained of hip pain.  Upon 
physical examination, it was reported that there was full 
range of motion of the ankles and hips.  Normal range of 
motion of 

the lumbar spine was also shown.  Radiological study of the 
ankles was normal.  She underwent a podiatry examination for 
a disability not pertinent to this appeal whereupon she 
reported history of twisting of the ankles when walking or 
running, or on rough terrain.  Examination of the ankles 
revealed dorsiflexion to 90 degrees, bilaterally.  It was 
noted that pain was elicited on the medial aspect with range 
of motion of the right ankle.  Following examination, the 
assessments included bilateral ankle instability.

Pursuant to Board remand of April 1997, the veteran was 
afforded VA examinations in March 1999.  She was noted to 
have multiple joint complaints.  It was reported that she 
denied any current low back symptoms and said that they had 
resolved since quitting her job in October 1998.  Examination 
of the lumbar spine revealed flexion from zero to 95 degrees 
without limitation or discomfort.  It was recorded that the 
appellant deferred further examination of the back because of 
lack of symptoms.  

It was reported that the veteran complained of a history of 
shin splints, bilaterally, but stated that she currently had 
symptoms only on the left side.  She indicated that she 
rarely had right shin symptomatology, and denied any 
significant flare-ups in this regard.  It was reported that 
she related prior symptoms to her previous physical training 
and running in service.  Physical examination of the shins 
disclosed tenderness over the left shin.  There was no 
tenderness of the right shin.  Neither shin evidenced 
erythema, edema, warmth, inflammation, any significant soft 
tissue loss of the muscle, scar formation, underlying tendon 
damage, or adhesions.   No diagnosis with respect to the 
right shin was rendered. 

The appellant related a history of four to five ankle sprains 
in service, but indicated that she had never been issued any 
crutches in this regard.  Following comprehensive evaluation 
of the lower extremities, no diagnosis with respect to the 
right ankle was rendered.  


The veteran underwent VA neurologic evaluation in March 1999 
whereupon a diagnosis of back strain was rendered, but it was 
reported that examination of the back was normal with a 
normal gait and no muscle spasms.  It was noted that back 
sprain had apparently resolved.  An assessment of generalized 
pain in the lower extremities including the hips and ankles 
was also indicated, but it was found that there was no 
neurological abnormality associated with those complaints.  

Analysis

The record clearly reflects that the appellant was treated on 
multiple occasions throughout the long years of her service 
for symptoms affecting the low back, hip right leg and right 
ankle .  However, although the she claims that she now has 
chronic residual disability relating to those areas, the 
record does not support a finding that such symptoms resulted 
in chronic disabilities.  See 38 C.F.R. § 3.303.  On most 
recent VA examinations of the low back, hip, right leg and 
right ankle, no significant pathologic findings were elicited 
or determined with respect to any of those regions.  While 
low back strain was diagnosed on neurologic evaluation in 
March 1999, the examiner stated that the examination of such 
was normal without muscle spasm, and it was determined that 
the condition had resolved.  The veteran herself was reported 
to have denied that she had current back disability on 
examination at that time.  It appears that an assessment of 
right ankle instability was rendered on VA podiatry 
evaluation in October 1994 based on the appellant's history 
of twisting of the ankle, but this was not confirmed upon 
examination.  No findings or diagnoses pertaining to a hip or 
right shin splint disorder or residuals thereof have been 
indicated on the two postservice VA examinations.  The 
veteran herself has not presented any clinical evidence to 
the contrary.  Consequently, there is no competent medical 
evidence or diagnosis of any ratable disability of the low 
back, hip, right shin or right ankle for which service 
connection may be considered.  A claim for service-connection 
must be accompanied by evidence which establishes that the 
claimed disability currently exists.  See Rabideau v. 
Derwinski, 2 Vet. App. 

141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A well-grounded claim requires evidence of 
a present disability.  Brammer at  223.  Service connection 
may not be established in the absence of a demonstration of a 
ratable disability.

While the veteran may claim that right ankle disability, 
right shin splints, a back disability, and a hip disorder are 
of service onset, the Board points out that as a layperson 
who is untrained in the field of medicine, she is not 
competent to provide diagnoses as to these matters.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, her assertions that she now has ratable 
disabilities of the right ankle, right leg, hip and back do 
not constitute cognizable evidence upon which to reach the 
merits of these matters, especially in view of the clinically 
negative findings on recent examination.

The veteran's statements in the record have been carefully 
considered but without the requisite competent evidence 
reflecting she has a right ankle disorder, right shin 
splints, a back disability or a hip disability, she has not 
met her burden of submitting evidence that her claims of 
service connection for such are well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, 
the appellant's claims for entitlement to service connection 
for right ankle disability, right shin splints and a back 
disability , and a hip disorder are found to be not well-
grounded, and the appeals based thereon must be denied.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist her in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).


As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete her 
application for service connection for the above cited 
disorders.  Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for a back disability, a 
hip disorder, shin splints of the right leg, and a right 
ankle disorder are not well grounded; the appeals are thus 
denied. 


REMAND

The veteran asserts that she now has disability of the eyes 
which is of service onset for which service connection should 
now be granted by the Board.  A review of the record 
discloses that when this case was remanded in April 1997, it 
was noted that although refractive error was indicated, it 
was unclear from the record whether there was other eye 
disability acquired as a result of service, and whether there 
was a significant increase in refractive error during service 
from the result of any inservice injury, including from 
exposure to CS gas or ill-fitting contact lenses.  In this 
regard, the RO was requested to schedule the appellant for 
examination by a board-certified ophthalmologist for review 
of the record and a medical opinion.  

The veteran was afforded an eye examination in March 1999, 
but it is not indicated that the evaluation was conducted by 
a board-certified specialist, or that a review of the claims 
folder was accomplished, as stipulated, nor is it 
demonstrated that any medical opinion was rendered as to 
service etiology of any identified eye disability, 

as requested in the Board Remand.  In the Informal Hearing 
Presentation dated in March 2000, the representative asserts 
that the RO has not adequately complied with the directives 
of the Board remand of April 1997 with respect to the eye 
examination, and it is requested that the case be remanded 
for further development in this regard.  The Board concurs.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The appellant should be afforded a 
VA examination by a board-certified 
ophthalmologist to determine the nature 
and etiology of any and all eye 
disability now indicated.  All necessary 
tests and studies should be performed, 
and all clinical manifestations should 
be reported in detail.  The examiner 
must be provided with the appellant's 
claims folder, a copy of this remand, 
and a copy of pertinent portions of the 
previous remand relating to the eye for 
review prior to conducting the 
examination.  Based on a review of all 
medical documentation and history on 
file, including the service medical 
records, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current eye disability that is 
etiologically related to the complaints 
and findings noted in service.  The 
examiner is requested to comment on 
whether any refractive error noted 
during service was acquired or increased 
as a result of superimposed injury to 
the eyes during service.  The 
examination report should set forth in a 
clear, comprehensive, and legible manner 
all pertinent findings, and should 
include complete 

rationale for the opinions expressed.  
The examination report should clearly 
reflect whether a review of the claims 
folder was performed.  The examination 
report should be returned in a legible 
narrative format. 

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising her of the consequences 
of failure to report.  If she fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
service connection for eye disability to 
determine whether or not it may be 
granted.  If action remains adverse to 
the appellant, she should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

